DETAILED CORRESPONDENCE
This Office action is in response to the RCE received December 21, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation wherein R202 and R203 each independently represents an aryl group which may have a substituent, however the next 201 to R203 may be bonded to each other so as to form a ring together with a sulfur atom in the formula. This limitation is a narrower and a totally different scope to the aryl groups as defined earlier in the claim, thus it is considered indefinite.
The recitation of  stating R201 to  R203 may be bonded to each other so as to form a ring together is indefinite wherein is unclear as to which of the group of R201 to  R203 is bonded to form the ring.  Do all three R groups form a ring, or only two of the groups?  Clarification by amendment is necessary.
R201 is recited to represent a phenyl group having a fluorine atom or a fluorinated alkyl group which is the narrower statement of the range/limitation than recited in the claim above which represents an aryl group. 
Next a proviso for when R202 to R203 are mutually bonded to form a ring, then R201 represents a phenyl group having a fluorinated alkyl group at a meta- position.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Correction for clarification is necessary.
Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 lacks antecedent basis for the hydroxystyrene skeleton and fails to further limit claim 1.

Claim 9 fails to disclose a structural unit (a2) and has no antecedent basis for the structure.
Claim 10 fails to disclose a structural unit (a9) and has no antecedent basis for the structure.
Claim 11 fails to disclose a structural unit (a11) and has no antecedent basis for the structure.
Claims 12 and 13 lack antecedent basis for the structural units of (a2), (a9) and (a10) and fails to disclose the structure of those units.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ONGAYI et al (2013/0209934), OHASHI et al (2010/0055608), TAKAKI et al (8,685,620), TAKEDA et al (2002/0039701), TAKEMURA et al (2010/0129738) and CAMERON et al (2003/0013049).

    PNG
    media_image1.png
    769
    623
    media_image1.png
    Greyscale

ONGAYI et al report a positive photosensitive resin composition comprising a copolymer containing the polymer having the following structure wherein an aromatic group is substituted at the 1-position of the alicyclic rings shown in page 2, paragraph [0017] and attached here:

    PNG
    media_image2.png
    750
    472
    media_image2.png
    Greyscale


 S2 is seen as a single bond as indicated above.  This unit meets the claimed unit of formula (1) as recited in claim 1.
ONGAYI et al further report that the acid generator can be found on a repeating unit as seen here from page 5, 

    PNG
    media_image3.png
    519
    427
    media_image3.png
    Greyscale

Paragraph [0027] along with sulfonium salts disclose a cation having three aromatic rings attached to the S, see page 7.
ONGAYI et al lacks the claimed acid generator as recited for formula (b1) in claim 1 as a separate component in the formulated photoresist
OHASHI et al report a photoresist composition wherein the base copolymer contains an acid generator unit as shown here from the abstract:

    PNG
    media_image4.png
    492
    403
    media_image4.png
    Greyscale

Applicants are further directed to page 65, Table 7 wherein a photoacid generator PAG-1 has been added to the composition as seen in Example 1-24 containing as copolymer having an acid generator unit.  The skilled artisan is taught that the use of additional photoacid generator may be present in a resist composition having a copolymer with an acid generating comonomer.
TAKAKI et al report a resist composition having a copolymer with an imide group as seen in column 3, lines 12-43 shown here:

    PNG
    media_image5.png
    561
    431
    media_image5.png
    Greyscale

The repeating unit provides improved sensitivity, resolution, and etch resistance to the resist composition as stated in column 3, lines 4-9:
TAKAKI et al further report in column 126, lines 2 et seq. suitable photoacid generators salts with specified cations and anions.  The conventional nonafluorobutane sulfonate anion is reported here as in OHASHI et al.  Wherein TAKIKI et al stated that the above anion moiety can be replaced with any of the listed anions of (b1) to (b9) listed in column 127, lines 1-60 such as (b3) shown here:
    PNG
    media_image6.png
    117
    388
    media_image6.png
    Greyscale


TAKEMURA et al (2010/0129738) report polymer resins having the following structure which meets amended claim 1, see Table 9 on page 113:
    PNG
    media_image7.png
    613
    857
    media_image7.png
    Greyscale

TAKEDA et al report a photoresist composition having a hydroxystyrene: 1-benzyl-cyclopentyl methacrylate copolymer, which meets the recited structural unit (a0-1) as seen in paragraph [0138] for Polymer H:

    PNG
    media_image8.png
    153
    455
    media_image8.png
    Greyscale

 This resin is formulate with any of the listed conventional sulfonium sulfonate acid generating salts as seen in paragraphs  [0040] – [0049] with the sulfonium salts among the preferred salts.
CAMERON et al disclose a photoacid generator for photoresist as seen in Example 8, paragraphs [0185] seen below:

    PNG
    media_image9.png
    507
    481
    media_image9.png
    Greyscale

This compound meets the claimed organic cation of formula (ca-1) wherein the di (pentafluorophenyl) phenylsulfonium triflate contains a fluorine at the meta-position of the phenyl ring as seen above.

prima facie obvious to one of ordinary skill in the art of  photoresist composition to use add a photoacid generator compound to the art of ONGAYI et al’s  formulation already having an acid generator comonomer on the base resin as taught and suggested by OHASHI et al in their Example 1-24, and to use any of the functionally equivalent anions as seen in TAKAKI et al along with polymerizing a known imide comonomeric unit as seen in TAKAKI et al to give improved sensitivity, resolution and etch resistance.
It would also have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use either of the copolymers in TAKEMURA et al or TAKEDA et al having the benzyl group or naphthyl group on the acid decomposable repeat unit with the reasonable expectation of same or similar results for improved mask fidelity, pattern profile and excellent resolution in the photoresist composition.
And it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the cationic sulfonium group of CAMERON et al as the cationic group in any of the reference above and expect same or similar results for improved sensitivity at shorter wavelengths.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOSOI et al (2012/0289738) report pentafluorophenylphenylsulfonium cations for photoacid generators as seen in paragraph [0026], line 31-32, shown below:
    PNG
    media_image10.png
    37
    407
    media_image10.png
    Greyscale
 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            J.Chu
February 16, 2021